On August 10, 2005, the defendant was sentenced to the following: Charge I: Twenty (20) years in the Montana Women’s Prison, for the offense of Negligent Homicide, a felony; Charges II. Ill, IV. V. VI: Ten (10) years in the Montana Women’s Prison, on each charge, to run consecutively to Charge I and with each other, for the offenses of Criminal Endangerment, a felony; Charge VII: A commitment to the Ravalli County Detention Center for a period of six (6) months, for the offense of Driving Under the Influence of Alcohol and/or Drugs (2nd Offense), a misdemeanor; Charge VIII: A commitment to the Ravalli County Detention Center for a period of six (6) months, for the offense of Driving While License Suspended or Revoked, a misdemeanor; and Charge IX: A commitment to the Ravalli County Detention Center for a period of six (6) months, for the offense of Failure to Have Insurance in Effect, a misdemeanor. Charges VII, VIII and IX shall run concurrently with each other and to the sentences imposed in Charges I-VI.
Done in open Court this 5th day of October, 2007.
DATED this 23rd day of October, 2007.
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Phillips. The state was represented by George Corn who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the recommendation of the Pre-Sentence Investigation and sentences given toward similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Charge I: Twenty (20) years in the Montana Women’s Prison; Charges II. III. IV. V. VI: Ten (10) years in the Montana Women’s Prison, on each charge, to run consecutively with each other and concurrently to Charge I; Charges VII - IX: A commitment to the Ravalli County Detention Center for a period of six (6) months, on each charge, to run concurrently with each other and to the sentences imposed in Charges I-VI.
Furthermore, the parole restriction and language in Condition #27 of the August 10, 2005 Judgment shall be stricken and replaced with the following condition of parole: The defendant shall be required to be evaluated by a mental health professional and follow the recommendations of that evaluator to include, but not be limited to, taking any medication or adhering to any medication regimen that the evaluator suggests. The remaining terms and conditions shall remain as imposed in the August 10, 2005 Judgment.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.